 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 973 
In the House of Representatives, U. S.,

December 16, 2009
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of December 16, 2009. 
 
Lorraine C. Miller,Clerk.
